438 U.S. 906
98 S. Ct. 3125
57 L. Ed. 2d 1149
Bobby L. CARGALv.State of GEORGIA
No. 77-1426
Supreme Court of the United States
June 26, 1978

On petition for writ of certiorari to the Court of Appeals of Georgia.
The petition for a writ of certiorari is denied.
Mr. Justice BRENNAN, with whom Mr. Justice STEWART and Mr. Justice MARSHALL join, dissenting.


1
Petitioner, convicted of distributing obscene materials under Ga.Code § 26-2101 (1975), asks this Court to decide the question:


2
"Whether jury instructions on scienter allowing a      finding of 'constructive knowledge' in an obscenity case are      sufficient to meet  . . .  constitutional minimum standards      . . . ?"  Pet. for Cert. 2.


3
In Bal ew v. Georgia, 435 U.S. 223, 98 S. Ct. 1029, 55 L. Ed. 2d 234 (1978), we granted certiorari to consider, but did not reach, precisely this issue.  See Pet. for Cert. in Ballew v. Georgia, O.T.1977, No. 76-761, p. 2. I see no reason to suppose that this issue is any less worthy of consideration on certiorari now than it was when we accepted it in Ballew.  For this reason, I would grant certiorari.  See also Sewell v. Georgia, 435 U.S. 982, 98 S. Ct. 1635, 56 L. Ed. 2d 76 (1978) (BRENNAN, J., dissenting from dismissal of appeal);  Teal v. Georgia, 435 U.S. 989, 98 S. Ct. 1639, 56 L. Ed. 2d 79 (1978); Robinson v. Georgia, 435 U.S. 989, 98 S. Ct. 1640, 56 L. Ed. 2d 80 (1978) (BRENNAN, J., dissenting from vacation of judgment and remand).  Barring this, I would grant this petition and summarily reverse.  See Ballew, supra, 435 U.S., at 246, 98 S. Ct. 1042 (opinion of BRENNAN, J.);  Sanders v. Georgia, 424 U.S. 931, 96 S. Ct. 1145, 47 L. Ed. 2d 340 (1976) (dissent from denial of certiorari).